Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to applicant’s filing on September 23, 2021.  Claims 21-42 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-42 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In sum, claims 21-42 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a machine. Therefore, we proceed to step 2A, Prong 1.

Revised Guidance Step 2A - Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
Here, the claims recite the abstract idea of the following: “determine an updated state timing for the infrastructure element” in claim 21; “determine a modified route for the vehicle based on the first traffic status and the second traffic status” and “generate a message comprising the modified route” in claim 27; “determine that the object impacts the planned route of the vehicle”, “determine movement information for the vehicle” and “generate a message comprising the movement information” in claim 31; “determine a state timing for the infrastructure element based on the infrastructure state model and the traffic status information” in claim 35; “determine an updated state timing for the infrastructure element” in claim 39; and “determine a state timing for the infrastructure element based on the infrastructure state model and the traffic status information” in claim 41.
The steps fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper. This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840-41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794-95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354-1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”).
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.’’).

Revised Guidance Step 2A - Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).
In addition, limitations reciting data gathering, such as the following, are also insignificant pre-solution activity that merely gather data and, therefore, do not integrate the exception into a practical application for that additional reason. See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371-72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)).
“receive sensor information from a sensor” in claim 21; “receive first sensor information from a first sensor at a first infrastructure element” and “receive second sensor information from a second sensor at a second infrastructure element” in claim 27; “receive a prediction request from a vehicle” and “receive sensor information from a sensor at the infrastructure element” in claim 31; “receive the infrastructure state model and the traffic status information” in claim 35; “receive an infrastructure state model comprising information indicative of a state timing for an infrastructure element” and “receive sensor information from a sensor at the infrastructure element” in claim 39; and “store an infrastructure state model for an infrastructure element”, “observe traffic status information at an infrastructure element” and “receive the infrastructure state model and the traffic status information” in claim 41.
Furthermore, the following limitations merely uses generic computing components (“computing system”) but also constitutes insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’” Bilski, 561 U.S. at 610-11 (quoting Diehr, 450 U.S. at 191-92).
“a transmitter configured to transmit the updated state timing to the infrastructure element” in claim 21; “generate a message comprising the modified route” and “control a transmitter to send the message to the vehicle” in claim 27; “generate a message comprising the movement information” and “control a transmitter to send the message to the vehicle” in claim 31; “transmit the state timing and the traffic status information to the server” in claim 35; “control a transmitter to send the updated state timing to the infrastructure element” in claim 39; and “control a transmitter to send the state timing and the traffic status information to a server” in claim 41.

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea, (i.e., an innovative concept). Here, the additional elements, such as: (1) “processor or control unit”; (2) “non-transitory computer readable medium or memory” and (3) “server” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶¶ 95-98, 199-202 of the specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1081), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1078), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., performing an abstract idea on sensor data from an aircraft).
As for dependent claims 22-26, 28-30, 32-34, 36-38, 40 and 42, these claims include all the limitations of the independent claim from which they depend and therefore recite the same abstract idea.  The claims also fail to add additional limitations that would amount to significantly more than the abstract idea.  Therefore, the invention of claims  as a whole, considering all claim elements both individually and in combination, are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-34 and 39-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 27, lines 1-2 recite the phrase “which, if executed”.  The phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To phrase another way, if the instructions are not executed, then the question is what will the claim entail.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.


Claims 28-30 are rejected as being dependent on a rejected base claim.  

Regarding claim 31, lines 1-2 recite the phrase “which, if executed”.  The phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To phrase another way, if the instructions are not executed, then the question is what will the claim entail.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.


Claims 32-34 and 42 are rejected as being dependent on a rejected base claim.  

Regarding claim 39, lines 1-2 recite the phrase “which, if executed”.  The phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To phrase another way, if the instructions are not executed, then the question is what will the claim entail.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.


Claim 40 is rejected as being dependent on a rejected base claim.  

Regarding claim 41, lines 1-2 recite the phrase “which, if executed”.  The phrase renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  To phrase another way, if the instructions are not executed, then the question is what will the claim entail.  Therefore, the claim as presently drafted does not particularly point out and distinctly claim the subject matter which the applicant regards as the invention rendering the claim indefinite.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-26, 35, and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wolfl, US 2020/0143674 A1.

Regarding claim 21, Wolfl teaches an infrastructure state prediction device comprising: 
a processor configured to: (Wolfl, see at least ¶ [0056] which states “In some embodiments, there is a control device provided to carry out the methods described including a processor device. In some embodiments, the processor device may comprise a microprocessor or microcontroller.”)  
receive sensor information from a sensor at an infrastructure element, wherein the sensor information comprises an observation of a traffic object at the infrastructure element; (Wolfl, see at least ¶ [0063] which states “The vehicle 10 may furthermore comprise an environment sensor 25, for example a camera, by means of which the current, actual traffic light switching state of at least one traffic light can be detected. By means of the environment sensor 25, for example the triggering event 14 can also be detected, that is to say here the green-switching of the traffic light 12. The control device 15 can also detect the triggering event 14 on the basis for example of state data of the motor vehicle 10 itself, for example on the basis of a progression over time of the value 25 of a driving speed V of the motor vehicle 10. A particular advantage may be obtained if the environment sensor can detect the red phase already in the approach ahead of the traffic light. Then the red phase of the traffic light can be entered in the frequency distributions of the preceding stopping points already before stopping.” and ¶ [0065] which states “The actual traffic light switching state of a traffic light 12 determined by means of the environment sensor 25 and/or on the basis of for example the driving speed V can be signaled to the server device 22 via the communication link 21 in the form of state data 27.”) and 
determine, based on the sensor information and an infrastructure state model comprising information indicative of a state timing for the infrastructure element, an updated state timing for the infrastructure element; (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  and 
a transmitter configured to transmit the updated state timing to the infrastructure element.  (Wolfl, see at least ¶ [0065] which states “The driving data may likewise be sent to the server device 22. It should be noted here that only after passing the traffic light in a certain passing direction and reaching or passing the next stopping point can these data be used for a third party. That is why they should also only be transferred later, when all data are available.”)

Regarding claim 22, Wolfl teaches an infrastructure state prediction device, further comprising a memory configured to store the infrastructure state model and the updated state timing. (Wolfl, see at least claim 14 which states “A server device comprising: a memory;”)

Regarding claim 23, Wolfl teaches an infrastructure state prediction device, wherein the processor is further configured to receive second sensor information comprising a second observation of a second traffic object at the second infrastructure element, and wherein the updated state timing is further based on the second sensor information. (Wolfl, see at least ¶ [0065] which states “The driving data may likewise be sent to the server device 22. It should be noted here that only after passing the traffic light in a certain passing direction and reaching or passing the next stopping point can these data be used for a third party. That is why they should also only be transferred later, when all data are available.”)

Regarding claim 24, Wolfl teaches an infrastructure state prediction device, wherein the infrastructure element comprises at least one of a traffic light, a stoplight, a pedestrian light, and/or a railroad crossing light. (Wolfl, see at least ¶ [0060] which states “upon detection of the triggering event 14, a control device 15 may select a frequency distribution 16, which indicates in the control device 15 at which future times as from the triggering event 14 at least one further traffic light downstream of the route 11 will have a certain traffic light switching state for a certain passing direction. Correspondingly, the control device 15 also determines a time period 17 which has elapsed since the triggering event 14, that is to say since the detection time at which it detected the triggering event 14. The control device 15 can determine the anticipated time of arrival at the next traffic light and then use the frequency distribution 16 for the time of arrival to forecast the then probably existing traffic light switching state for one or all of the passing directions at this traffic light.”)

Regarding claim 25, Wolfl teaches an infrastructure state prediction device, wherein the observation of the traffic object comprises movement information about at least one of a vehicle and/or a pedestrian observed at the intersection. (Wolfl, see at least ¶ [0060] which states “upon detection of the triggering event 14, a control device 15 may select a frequency distribution 16, which indicates in the control device 15 at which future times as from the triggering event 14 at least one further traffic light downstream of the route 11 will have a certain traffic light switching state for a certain passing direction. Correspondingly, the control device 15 also determines a time period 17 which has elapsed since the triggering event 14, that is to say since the detection time at which it detected the triggering event 14. The control device 15 can determine the anticipated time of arrival at the next traffic light and then use the frequency distribution 16 for the time of arrival to forecast the then probably existing traffic light switching state for one or all of the passing directions at this traffic light.”)

Regarding claim 26, Wolfl teaches an infrastructure state prediction device, wherein the updated state timing comprises a duration of time during which a light in the infrastructure element is to be illuminated. (Wolfl, see at least ¶ [0060] which states “upon detection of the triggering event 14, a control device 15 may select a frequency distribution 16, which indicates in the control device 15 at which future times as from the triggering event 14 at least one further traffic light downstream of the route 11 will have a certain traffic light switching state for a certain passing direction. Correspondingly, the control device 15 also determines a time period 17 which has elapsed since the triggering event 14, that is to say since the detection time at which it detected the triggering event 14. The control device 15 can determine the anticipated time of arrival at the next traffic light and then use the frequency distribution 16 for the time of arrival to forecast the then probably existing traffic light switching state for one or all of the passing directions at this traffic light.”)

Regarding claim 35, Wolfl teaches an infrastructure state modelling system comprising: 
a server configured to store an infrastructure state model for an infrastructure element; (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  
a sensor configured to observe traffic status information at an infrastructure element; (Wolfl, see at least ¶ [0063] which states “The vehicle 10 may furthermore comprise an environment sensor 25, for example a camera, by means of which the current, actual traffic light switching state of at least one traffic light can be detected. By means of the environment sensor 25, for example the triggering event 14 can also be detected, that is to say here the green-switching of the traffic light 12. The control device 15 can also detect the triggering event 14 on the basis for example of state data of the motor vehicle 10 itself, for example on the basis of a progression over time of the value 25 of a driving speed V of the motor vehicle 10. A particular advantage may be obtained if the environment sensor can detect the red phase already in the approach ahead of the traffic light. Then the red phase of the traffic light can be entered in the frequency distributions of the preceding stopping points already before stopping.” and ¶ [0065] which states “The actual traffic light switching state of a traffic light 12 determined by means of the environment sensor 25 and/or on the basis of for example the driving speed V can be signaled to the server device 22 via the communication link 21 in the form of state data 27.”)
a control unit for the infrastructure element, the control unit in communication with the infrastructure element, the sensor, and the server (Wolfl, see at least ¶ [0056] which states “In some embodiments, there is a control device provided to carry out the methods described including a processor device. In some embodiments, the processor device may comprise a microprocessor or microcontroller.”) and configured to: 
receive the infrastructure state model and the traffic status information; (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  
determine a state timing for the infrastructure element based on the infrastructure state model and the traffic status information; (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  and 
transmit the state timing and the traffic status information to the server, wherein the server is configured to update the infrastructure state model based on the state timing and the traffic information. (Wolfl, see at least ¶ [0065] which states “The driving data may likewise be sent to the server device 22. It should be noted here that only after passing the traffic light in a certain passing direction and reaching or passing the next stopping point can these data be used for a third party. That is why they should also only be transferred later, when all data are available.”)

Regarding claim 39, Wolfl teaches a non-transitory computer readable medium, comprising instructions which, if executed, cause one or more processors to: 
receive an infrastructure state model comprising information indicative of a state timing for an infrastructure element; (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  
receive sensor information from a sensor at the infrastructure element, wherein the sensor information comprises an observation of a traffic object at the infrastructure element; (Wolfl, see at least ¶ [0063] which states “The vehicle 10 may furthermore comprise an environment sensor 25, for example a camera, by means of which the current, actual traffic light switching state of at least one traffic light can be detected. By means of the environment sensor 25, for example the triggering event 14 can also be detected, that is to say here the green-switching of the traffic light 12. The control device 15 can also detect the triggering event 14 on the basis for example of state data of the motor vehicle 10 itself, for example on the basis of a progression over time of the value 25 of a driving speed V of the motor vehicle 10. A particular advantage may be obtained if the environment sensor can detect the red phase already in the approach ahead of the traffic light. Then the red phase of the traffic light can be entered in the frequency distributions of the preceding stopping points already before stopping.” and ¶ [0065] which states “The actual traffic light switching state of a traffic light 12 determined by means of the environment sensor 25 and/or on the basis of for example the driving speed V can be signaled to the server device 22 via the communication link 21 in the form of state data 27.”)
determine, based on the sensor information and the infrastructure state model, an updated state timing for the infrastructure element, control a transmitter to send the updated state timing to the infrastructure element. (Wolfl, see at least ¶ [0066] which states “The server device 22 may for example have formed or generated the frequency distribution 16 on the basis of the state data 27 with the time data and the driving data of the motor vehicle 10 as well as corresponding state data and time data and driving data of other motor vehicles in the past.”)  

Regarding claim 40, Wolfl teaches a non-transitory computer readable medium, wherein the instruction further causes the one or more processors to store the infrastructure state model and the updated state timing in a memory.  (Wolfl, see at least ¶ [0066] which states “The vehicle 10 may furthermore include a data memory 26, in which the frequency distribution 16 may be stored.”)


Allowable Subject Matter
Claims 27 and 41 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
Claims 28-34, 36-38 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/               Primary Examiner, Art Unit 3668